                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

GLOBAL FORCE ENTERTAINMENT, INC.   )
and JEFFREY JARRETT,               )
                                   )
        Plaintiffs,                )
                                   )
    v.                             )                          No. 3:18-cv-00749
                                   )
ANTHEM WRESTLING EXHIBITIONS, LLC, )
                                   )
        Defendant.                 )

                                              ORDER

       In a July 30, 2020 ruling from the bench, the Court declared a mistrial in this case and a new

trial was ordered in accordance with Rule 59 of the Federal Rules of Civil Procedure because

cumulative errors by both the Court and counsel resulted in neither party receiving a fair trial. This

included, but was not limited to, (1) the Court’s failure to instruct on comparative negligence; (2)

the identity of the wrong entity in the verdict form on the counterfeiting claim; (3) improper

comments by Defendant’s counsel in opening statements; and (4) improper statements by Plaintiffs’

counsel in closing arguments, all of which were discussed in detail in the Court’s oral ruling.

Accordingly, the jury is hereby DISCHARGED, and the Clerk shall note on the docket that a

MISTRIAL has been declared.

       A status conference will be held on September 11, 2020 at 9:00 a.m to set a new trial date.

       IT IS SO ORDERED.

                                               __________________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




   Case 3:18-cv-00749 Document 261 Filed 07/31/20 Page 1 of 1 PageID #: 4656
